                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CORDIRO BROWN,                                    )
                                                  )
              Plaintiff,                          )     Civil Action No. 19-638
                                                  )     District Judge Joy Flowers Conti
                      v.                          )     Magistrate Judge Maureen P. Kelly
                                                  )
M.ADAMS, PHILLIP MCCRACKEN,                       )     Re: ECF No. 78
RICHARD COON, and PEMALE BEHR,                    )
                                                  )
              Defendants.                         )



                                     ORDER OF COURT

       Presently before the Court is Plaintiff Cordiro Brown’s Motion for Reconsideration, ECF

No. 78, relative to the Memorandum Order issued by this Court on January 29, 2020, ECF No.

76, denying Plaintiff’s Motion for Preliminary Injunction/Temporary Restraining Order (the

“Motion for Preliminary Injunction”). In the Motion for Preliminary Injunction, ECF No. 5,

Plaintiff alleged that he was suffering physical and mental injuries due to “poor and unsafe living

conditions of daily ETS” and exposure to high levels of smoke at the State Correctional

Institution at Mercer (“SCI Mercer”). ECF No. 5 at 1. These same allegations were repeated in

Plaintiff’s Brief and Reply. ECF Nos. 6 and 38.

       In the Memorandum Order, this Court reviewed the record in the context of the

requirements for the granting of injunctive relief and found that Plaintiff had not demonstrated a

likelihood of immediate, irreparable injury because tobacco use is already not permitted at SCI

Mercer and inmates are not allowed to purchase or possess tobacco products. Further, if those

products are found, they are confiscated as contraband. ECF No. 76 at 3. Thus, the Court held
that because Plaintiff could not establish the requisite element of immediate, irreparable harm, a

preliminary injunction was not warranted.

          In his two-page Motion for Reconsideration, Plaintiff asserts a number of grounds for

reconsideration. First, he contends that the Court was “unaware of new/ evidence” in his filing at

ECF No. 38. ECF No. 78 at 1. Second, he argues that the Court made a clear error of law and

facts. Id. Third, Plaintiff claims that reconsideration is needed to prevent a manifest injustice. Id.

at 1-2.

          The United States Court of Appeals for the Third Circuit has plainly stated that “[t]he

scope of a motion for reconsideration … is extremely limited,” Blystone v. Horn, 664 F. 3d 397,

415 (3d Cir. 2011), and its purpose “is to correct manifest errors of law or fact or newly

discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F. 2d 906, 909 (3d Cir. 1985).

Accordingly, a motion to alter or amend “must rely one of three major grounds: (1) an

intervening change in controlling law; (2) the availability of new evidence not available

previously; or (3) the need to correct a clear error of law or prevent manifest injustice.” North

River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995).

          A motion for reconsideration should not be used to relitigate or “rehash” issues the court

already decided, or ask the court to rethink a decision it, rightly or wrongly, already made.

Williams v. City of Pittsburgh, 32 F. Supp. 2d 236, 238 (W.D. Pa. 1998); Keyes v. Nat’l R.R.

Passenger Corp., 766 F. Supp. 277, 280 (E.D. Pa. 1991).

          Upon review of the instant Motion for Reconsideration, the Court finds that Plaintiff has

failed to establish any one of the requisite grounds to warrant reconsideration as required by the

Third Circuit. First, Plaintiff has not alleged any intervening change in law. Second, Plaintiff

has not proffered any new evidence, previously unavailable.           Instead, he repeats the same



                                                      2
arguments and evidence previously considered by this Court. Third, Plaintiff has not established

a clear error of law. Fourth, Plaintiff has failed to establish any manifest injustice. As such,

reconsideration of the Memorandum Order, ECF No. 76, is not warranted.

       AND NOW, this 19th day of March, 2020, it is HEREBY ORDERED that Plaintiff’s

Motion for Reconsideration, ECF No. 78 is DENIED.

       In accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72.C.2 of

the Local Rules of Court, the parties are allowed fourteen (14) days from the date of this Order to

file an appeal to the District Judge which includes the basis for objection to this Order. Any

appeal is to be submitted to the Clerk of Court, United States District Court, 700 Grant Street,

Room 3110, Pittsburgh, PA 15219. Failure to file a timely appeal will constitute a waiver of any

appellate rights.


                                                     BY THE COURT:


                                                     /s/Maureen P. Kelly
                                                     MAUREEN P. KELLY
                                                     UNITED STATES MAGISTRATE JUDGE




                                                    3
